Citation Nr: 1311365	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  08-14 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1968 to March 1971, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for PTSD.

In September 2010, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in November 2010, when the claim of service connection for PTSD was broadened to encompass additional psychiatric disorders including depression and was then remanded for further development.  The Veteran was afforded a VA examination and the claim of service connection for PTSD was granted.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The benefits sought on appeal, service connection for a psychiatric disability, were granted on remand.


CONCLUSION OF LAW

The claim of service connection for PTSD having been granted, there remains no issue for appellate consideration and the Board no longer has jurisdiction over the claim.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as the RO has issued a rating decision granting service connection for a psychiatric disability, there has been a complete grant of the benefit sought on appeal.  Thus, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.

Dismissal of Claim

The Veteran filed for service connection for a bilateral foot disability and for PTSD.  These claims were denied by the RO and were timely and successfully appealed to the Board.  In November 2010, the Board issued a decision granting service connection for a bilateral foot disability and remanding the claim for service connection for a psychiatric disability.

The VA examination was performed and VA's Appeals Management Center (AMC) subsequently granted service connection for a psychiatric disability, listed as PTSD, and assigned a 70 percent disability rating effective January 2012.  There was no psychiatric disability for which service connection was denied and the AMC's decision is deemed to have granted service connection for the psychiatric disability whether diagnosed as PTSD or depression.  The determination by the AMC constituted a full grant of the benefits sought on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Veteran did not file an appeal with respect to the disability rating or effective date.  In March 2013, the Veteran's representative at the Board reviewed the claims files and concluded that the decisions of the Board and AMC fully granted the benefits sought on appeal.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  There is no remaining issue for appellate consideration with respect to this claim and the appeal is dismissed.  38 U.S.C.A. § 7105.



ORDER

The appeal of the claim of service connection for a psychiatric disability is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


